UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,


       v.
                                                               DECISION AND ORDER
                                                                   06-CR-221S
VICKI R. PETERSON,

                            Defendant.


       On July 25, 2006, Defendant Vicki R. Peterson waived indictment and pleaded

guilty to a single-count felony information charging her with unlawful importation of 3, 4-

methylenedioxymethamphetamine (MDMA) and methamphetamine, both controlled

substances, in violation of 21 U.S.C. § 952 (a).   (Docket Nos. 21, 22.) On September

5, 2007, this Court sentenced Peterson to a term of imprisonment of five months to be

served at a halfway house, followed by a 3-year term of supervised release.          (Docket

No. 45.)

       In a pro se letter motion filed on March 13, 2020, Peterson now seeks to have her

conviction expunged on the basis of her post-conviction rehabilitation.   (Docket No. 48.)

She highlights her dedication to her family, her care of young family members, and her

desire to work as reasons why her conviction should be expunged.                In short, she

maintains that her criminal conviction is hampering her ability to find work.




                                             1
      “[E]xpungement lies within the equitable discretion of the court, and relief usually

is granted only in ‘extreme circumstances.’ In determining whether such circumstances

exist, courts have considered the delicate balancing of the equities between the right of

privacy of the individual and the right of law enforcement officials to perform their

necessary duties.” United States v. Schnitzer, 567 F.2d 536, 539 (2d Cir. 1977) (internal

quotation marks and citations omitted).   “In considering these equities, courts must be

cognizant that the power to expunge is a narrow one, and . . . should be reserved for the

unusual or extreme case.” Id. at 539 (internal quotation marks and citation omitted).

      Here, although commendable, Peterson’s post-conviction rehabilitation does not

present an unusual or extreme case.       Put simply, Peterson’s desire to expunge her

conviction to facilitate finding work does not justify expungement.    See, e.g., United

States v. Gaskin, No. 99-CR-158, 2010 WL 1221589, at *2 (E.D.N.Y. Mar. 25, 2010)

(“While Defendant[‘s] record has caused him difficulty in finding employment—and even

though he currently has the opportunity to become employed pending his record’s

expungement—adverse employment decisions are a result of arrest and conviction, and

do not constitute grounds for expungement.”); Slansky v. White, No. 96 Civ. 2338, 1996

WL 312401, at *2 (S.D.N.Y. June 10, 1996) (same).




                                            2
         Although this Court finds that expungement is not justified under the law,

Peterson’s post-conviction adjustment and dedication to her family is no less laudable or

worthy of commendation.       Her motion, however, must be denied.



         IT HEREBY IS ORDERED, that Defendant’s Motion to Expunge (Docket No. 48)

is DENIED.

         SO ORDERED.


Dated:    March 31, 2020
          Buffalo, New York

                                                           s/William M. Skretny
                                                         WILLIAM M. SKRETNY
                                                        United States District Judge




                                             3
